          Case 6:21-cv-00051-ADA Document 7 Filed 02/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  BCS SOFTWARE, LLC,

                Plaintiff                                     Case No. 6:21-cv-0051-ADA


                v.                                            JURY TRIAL DEMANDED


   ZOHO CORPORATION

                Defendant


                     FIRST UNOPPOSED MOTION FOR EXTENSION

       On behalf of the Parties, Plaintiff BCS Software, LLC respectfully submits this Unopposed

Motion for Extension of Time for Defendant Zoho Corp. to Respond to Plaintiff’s Original

Complaint.

       Plaintiff filed this lawsuit on January 19, 2021. Defendant Zoho Corp. was served with the

Summons and Complaint on January 25, 2021. Thus, Zoho’s deadline to respond to the Complaint

is currently February 15, 2021.

       Counsel for Defendant has met and conferred with counsel for Plaintiff, who indicated that

Plaintiff does not oppose Defendant Zoho’s request for a 30-day extension of time to answer or

otherwise respond to the Complaint. With this extension, Defendant Zoho’s deadline for response

would be March 17, 2021. This extension is necessary to allow Defendant sufficient time to

finalize its investigation of the Complaint allegations and respond accordingly.

       Plaintiff, therefore, and on behalf of both Parties, respectfully requests that the Court

extend the deadline for Defendant Zoho’s response to Plaintiff’s complaint to March 17, 2021. A
          Case 6:21-cv-00051-ADA Document 7 Filed 02/08/21 Page 2 of 3




Proposed Order granting this unopposed motion is attached.

//



 Dated: February 8, 2021                          Respectfully Submitted

                                                  /s/ M. Scott Fuller
                                                  Thomas Fasone III
                                                  Texas Bar No. 00785382
                                                  tfasone@ghiplaw.com
                                                  M. Scott Fuller
                                                  Texas Bar No. 24036607
                                                  sfuller@ghiplaw.com
                                                  Randall T. Garteiser
                                                  Texas Bar No. 24038912
                                                  rgarteiser@ghiplaw.com

                                                  GARTEISER HONEA, PLLC
                                                  119 W. Ferguson Street
                                                  Tyler, Texas 75702
                                                  Telephone: (903) 705-7420


                                                  /s/ Raymond W. Mort, III
                                                  Raymond W. Mort, III
                                                  Texas State Bar No. 00791308
                                                  raymort@austinlaw.com

                                                  THE MORT LAW FIRM, PLLC
                                                  100 Congress Ave, Suite 2000
                                                  Austin, Texas 78701
                                                  Tel/Fax: (512) 865-7950


                                                  ATTORNEYS FOR PLAINTIFF
                                                  BCS SOFTWARE, LLC




UNOPPOSED MOTION FOR EXTENSION                                                   2
          Case 6:21-cv-00051-ADA Document 7 Filed 02/08/21 Page 3 of 3




                            CERTIFICATE OF CONFERENCE

       Counsel for Defendant conferred with counsel for Plaintiff on February 8, 2021 and the
undersigned counsel for Plaintiff does not oppose the relief requested herein.

                                                   /s/ M. Scott Fuller
                                                   M. Scott Fuller




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on February 8, 2021, to all counsel of record who are deemed to have
consented to electronic service via the Court’s CM/ECF system.


                                                   /s/ M. Scott Fuller
                                                   M. Scott Fuller




UNOPPOSED MOTION FOR EXTENSION                                                               3
